Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    610
    626
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    608
    592
    media_image2.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the respective corresponding linkage members”, as set forth in claim 14. It is unclear if “shaft portions”, as set forth in claim 14, different shaft portions from the previously recited “first portions”  and “second portions”, as set forth in claim 9, if “ “shaft portions”, refer to both the “first portions”  and “second portions”, then it does not appears that the first shaft portion allow relative pivotal displacement between the linkages, as set forth in claim 14, or include bearing assemblies, as set forth in claim 15, or bush assemblies, as set forth in claim 16.
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (2,921,645) in view of URI (598,544).
Morrow teaches (note drawings above);
Top (first) drawing showing; 1st – 6th linkage members.
Bottom (second) drawing showing; 1st – 3rd connecting arrangements, and 1st and 2nd step support connecting arrangements.
9.    A linkage assembly for a retractable ladder arrangement
which includes( see drawings above): -
      a plurality of elongate linkage members;    
      a first connecting arrangement for connecting and allowing pivotal displacement between proximal end regions of a first linkage member and a second linkage member;
     a second connecting arrangement for connecting and allowing pivotal displacement between distal end regions of the first linkage member and a third linkage member;

      a third connecting arrangement for connecting and allowing pivotal displacement between the first linkage member and a fifth linkage member inwardly the first step support connecting arrangement;
     a second step support connecting arrangement for connecting the first linkage member and a sixth linkage member intermediate the third connecting arrangement and the first connecting arrangement and for providing a second stepping formation (15) for a user;
     wherein the step support connecting arrangements include shafts having first portions (14) pined (at 14a) to inhibit relative pivotal displacement between the first linkage member and the first stepping formation (15), and the first linkage member and the second stepping formation (15) respectively, during the extension and retraction of the retractable ladder arrangement and second portions (14, adj. nut (16)) to allow pivotal displacement between the first linkage member and the fourth linkage member and the first linkage member and the sixth linkage member respectively.
       Morrow does not show the step support connecting arrangement includes a first portion which is shaped to be received by and inhibit relative pivotal 
       URI shows a step support connecting arrangements include shafts having first portions (f) which are shaped to be received by and inhibit relative pivotal displacement between a first linkage member (D’) and a first stepping formation (F), and second portions (f ’) to allow pivotal displacement between the first linkage member (D’) and another linkage member (D).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morrow for his shaft first portion to comprise a shape, as taught by URI, to be received by and inhibit relative pivotal displacement between his first linkage member and his first stepping formation, and the first linkage member and the second stepping formation respectively, and a second portion, as taught by URI, to allow pivotal displacement between the first linkage member and the fourth linkage member and the first linkage member and the sixth linkage member respectively.
       With respect to having the first and second stepping formations being at the pivot connections between the first linkage member and the fourth linkage 
10.  A linkage assembly as claimed in claim 9 wherein the first elongate linkage member has first, second and third receiving apertures defined therein for receiving the first, second and third connecting arrangements, respectively.
11.  A linkage assembly as claimed in claim 10 wherein the first, second and third receiving apertures are generally circular in cross-section.
12.   A linkage assembly as claimed in claim 9 wherein the first elongate linkage member has a first step support aperture and a second step support aperture defined therein for receiving the first portions of the shafts of the first and second step support connecting arrangements, respectively, therethrough.

14.   A linkage assembly as claimed in claim 10 wherein the first, second and third connecting arrangements include shaft portions which are configured to be received complementally the receiving apertures in the respective corresponding linkage members to allow relative pivotal displacement therebetween.
Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrow (2,921,645) in view of URI (598,544) and Brophy (GB 2150967).
Morrow teaches (note drawings above);
Top (first) drawing showing; 1st – 6th linkage members.
Bottom (second) drawing showing; 1st – 3rd connecting arrangements, and 1st and 2nd step support connecting arrangements.
9.    A linkage assembly for a retractable ladder arrangement
which includes( see drawings above): -
      a plurality of elongate linkage members;    

     a second connecting arrangement for connecting and allowing pivotal displacement between distal end regions of the first linkage member and a third linkage member;
        a first step support connecting arrangement for connecting the first linkage member and a fourth linkage member inwardly the second connecting arrangement and for providing a first stepping formation (15) for a user;
      a third connecting arrangement for connecting and allowing pivotal displacement between the first linkage member and a fifth linkage member inwardly the first step support connecting arrangement;
     a second step support connecting arrangement for connecting the first linkage member and a sixth linkage member intermediate the third connecting arrangement and the first connecting arrangement and for providing a second stepping formation (15) for a user;
     wherein the step support connecting arrangements include shafts having first portions (14) pined (at 14a) to inhibit relative pivotal displacement between the first linkage member and the first stepping formation (15), and the first linkage member and the second stepping formation (15) respectively, during the 
       Morrow does not show the step support connecting arrangement includes a first portion which is shaped to be received by and inhibit relative pivotal displacement between the first linkage member and the first stepping formation, and the first linkage member and the second stepping formation respectively, and a second portion to allow pivotal displacement between the first linkage member and the fourth linkage member and the first linkage member and the sixth linkage member respectively.
       URI shows a step support connecting arrangements include shafts having first portions (f) which are shaped to be received by and inhibit relative pivotal displacement between a first linkage member (D’) and a first stepping formation (F), and second portions (f ’) to allow pivotal displacement between the first linkage member (D’) and another linkage member (D).
      Brophy teaches the provision of step support connecting arrangements that include shafts (1) at the pivotal connection of the linkages (4-5; 6-7) inwardly of their respective end pivotal connections.

        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide rungs at the pivotal connections of the linkages that are inward from their respective end pivotal connection, as taught by Brophy, if desired or if rung spacing require it, and to have modified Morrow for his shaft first portion to comprise a shape, as taught by URI, to be received by and inhibit relative pivotal displacement between his first linkage member and his first stepping formation, and the first linkage member and the second stepping formation respectively, and a second portion, as taught by URI, to allow pivotal displacement between the first linkage member and the fourth linkage member and the first linkage member and the sixth linkage member respectively.
10.  A linkage assembly as claimed in claim 9 wherein the first elongate linkage member has first, second and third receiving apertures defined therein for receiving the first, second and third connecting arrangements, respectively.
11.  A linkage assembly as claimed in claim 10 wherein the first, second and third receiving apertures are generally circular in cross-section.

13.  A linkage assembly as claimed in claim 12 wherein the step support apertures are of any suitable non-circular cross-sectional shape selected from the group including oval, triangular, square, rectangular, pentagonal, hexagonal, heptagonal, octagonal, and any other suitable polygon shape.
14.   A linkage assembly as claimed in claim 10 wherein the first, second and third connecting arrangements include shaft portions which are configured to be received complementally the receiving apertures in the respective corresponding linkage members to allow relative pivotal displacement therebetween.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Morrow (2,921,645) in view of URI (598,544) or Morrow (2,921,645) in view of URI (598,544) and Brophy (GB 2150967), as applied to claims 10 and 11 above, and further in view of Janner (DE 2008808 A1).
Morrow does not show bearing/bush assemblies. 


      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided bearing assemblies/bush assemblies, to the shaft portions, as taught by Janner, to improve pivotal displacement.
15.   A linkage assembly as claimed in claim 14 wherein the connecting arrangements include bearing assemblies which are shaped and configured to be arranged between the shaft portions and receiving apertures to improve pivotal displacement between the respective linkages and shaft portions.
17.   A linkage assembly as claimed claim 11 wherein the step support connecting arrangement includes a bearing shaped and configured to be arranged between the second portion of the shaft and circular receiving apertures of the first linkage member to allow pivotal displacement therebetween.
      With respect to the bush assemblies being “Vesconite TM bush assemblies” , as set forth in claim16, the examiner OFFICIAL NOTICE THAT “Vesconite TM bush assemblies” are conventional bush assemblies, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the conventional “Vesconite TM bush assemblies” for those, as taught by Janner, by the substituted use of one known equivalent element for another for its known advantages. 
16.  A linkage assembly as claimed in claim 14 wherein the connecting arrangements include Vesconite TM bush assemblies which are shaped and configured to be arranged between the shaft portions receiving apertures to improve pivotal displacement between the respective linkages and shaft portions.
      Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Morrow (2,921,645) in view of URI (598,544) or Morrow (2,921,645) in view of URI (598,544) and Brophy (GB 2150967), as applied to claim 9 above, and further in view of Krobot (8,251,178).
      Morrow fails to show the primary displacement means, coupling and controller.
      Krobot shows a primary displacement means includes a motor (34) and gearbox (at 35) arrangement, wherein a coupling means is provided for coupling the gearbox arrangement to the motor, and a controller.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Morrow a primary displacement means, coupling and a controller, as taught by Krobot, since it would have provided the predictable results of facilitating displacement of his ladder.

       a plurality of linkage assemblies as claimed in claim 9 which are connected in an end-to-end configuration;
      a primary displacement means including a motor and gearbox arrangement for displacing the linkage assemblies between a collapsed retracted condition and an extended condition;
      a coupling for coupling the linkage assemblies to the primary displacement means; and
     a controller for controlling the primary displacement means.
    With respect to claim 20, the examiner TAKES OFFICIAL NOTICE that the practice of providing a remote controller as a controlling means is conventional.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified his controller, as taught by Krobot, to comprise a remote controller, as is conventional, since it would have provided the predictable results of remotely control the displacement of his ladder.
20.  A retractable ladder arrangement as claimed in claim 18 wherein the controller includes a remote-control means which is located in a position which permits a user access to the remote-control member from a ground surface.

      Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Morrow (2,921,645) in view of URI (598,544) or Morrow (2,921,645) in view of URI (598,544) and Brophy (GB 2150967), as applied to claim 9 above, and in view of Krobot (8,251,178), as applied to claim 18 above, and further in view of Bissontz (7,641,018).
    Bissontz teaches an auxiliary drive means (see Brief Summary). 
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive means, as taught by Krobot, to comprise an auxiliary drive means, as taught by Bissontz, since it would have provided the predictable results providing an alternate means for displacing the ladder.
19.   A retractable ladder arrangement as claimed in claim 18 wherein an auxiliary drive means in the form of a pressure vessel is coupled to the motor and gearbox arrangement for energizing and displacing the gearbox arrangement when the motor is inoperable.
      Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krobot (8,251,178) in view of either Morrow (2,921,645) in view of URI (598,544) or Morrow (2,921,645) in view of URI (598,544) and Brophy (GB 2150967), as applied to claim 9 above, 
Krobot shows retractable ladder arrangement (at 10) for a vehicle, which includes:
     a primary displacement means includes a motor (34) and gearbox (at 35) arrangement, wherein a coupling means is provided for coupling the gearbox arrangement to the motor.
    The difference being the linkage assembly, as set forth in claim 9.
     Morrow (2,921,645) in view of URI (598,544) or Morrow (2,921,645) in view of URI (598,544) and Brophy (GB 2150967), as applied to claim 9 above, teaches the claimed linkage assemblies.
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a linkage assemblies, as taught by Morrow, as modified, as set forth in claim 9, by the substituted use of one known equivalent member for another for its known advantages.
18.   A retractable ladder arrangement for a heavy-duty mining vehicle, which retractable ladder arrangement includes: -
       a plurality of linkage assemblies as claimed in claim 9 which are connected in an end-to-end configuration;

      a coupling for coupling the linkage assemblies to the primary displacement means; and
     a controller for controlling the primary displacement means.
       With respect to claim 20, the examiner TAKES OFFICIAL NOTICE that the practice of providing a remote controller as a controlling means is conventional.
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified his controller, as taught by Krobot, to comprise a remote controller, as is conventional, since it would have provided the predictable results of remotely control the displacement of his ladder.
20.  A retractable ladder arrangement as claimed in claim 18 wherein the controller includes a remote-control means which is located in a position which permits a user access to the remote-control member from a ground surface.
     Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krobot (8,251,178) in view of either Morrow (2,921,645) in view of URI (598,544) or Morrow (2,921,645) in view of URI (598,544) and Brophy (GB 2150967), as applied to claim 18 above, and further in view of Bissontz (7,641,018).
Krobot does not show an auxiliary drive means.
      Bissontz teaches an auxiliary drive means (see Brief Summary).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive means, as taught by Krobot, to comprise an auxiliary drive means, as taught by Bissontz, since it would have provided the predictable results providing an alternate means for displacing the ladder.
19.   A retractable ladder arrangement as claimed in claim 18 wherein an auxiliary drive means in the form of a pressure vessel is coupled to the motor and gearbox arrangement for energizing and displacing the gearbox arrangement when the motor is inoperable.
Applicant’s election of Specie II in the reply filed on 4/26/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/21.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634